In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00128-CV
                                                ______________________________
 
 
 
                                   IN THE INTEREST OF
CHILDREN
 
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                          Trial Court
No. 2010-492
 
                                                        
                                          
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            John H. Jacobs, appellant, filed his
notice of appeal December 1, 2010. 
            The clerk’s record was filed January
7, 2011, and the reporter’s record was filed April 15, 2011.  Jacobs’ brief was therefore due May 16,
2011.  Jacobs requested one extension of
time to file the brief, which was granted to June 15.  When neither a brief nor a second motion to
extend time for filing the same had been filed by July 15, we contacted Jacobs
by letter and informed him that if a brief had not been filed by August 1,
2011, the appeal would be subject to dismissal for want of prosecution.  See
Tex. R. App. P. 42.3(b),
(c).  
            We have received no communication
from Jacobs.  Pursuant to Tex. R. App. P. 42.3(b), we dismiss
this appeal for want of prosecution.  
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          September 1, 2011
Date Decided:             September 2, 2011